FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                November 16, 2007
                                 TENTH CIRCUIT
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                    No. 07-5086
          v.                                          (N. D. Oklahoma)
 TYRELL DUANE CRAWFORD,                       (D.C. No. 06-CR-084-001-CVE)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before LUCERO, HARTZ, and GORSUCH, Circuit Judges.


      This is the second appeal by Tyrell Crawford arising from the district

court’s failure to rule explicitly whether his sentence should run concurrently

with a state-court sentence. Mr. Crawford pleaded guilty in the United States

District Court for the Northern District of Oklahoma to a charge of being a felon

in possession of a firearm and ammunition. See 18 U.S.C. §§ 922(g)(1) and

924(a)(2). The district court imposed a sentence of 46 months’ imprisonment. At


      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
sentencing Mr. Crawford requested that his sentence run concurrently with a

sentence not yet imposed in Oklahoma state court on charges of driving under

suspension and possession of controlled drugs. The court stated that it could not

do so because the state sentence had not yet been imposed. Mr. Crawford

appealed. We reversed, holding that the district court had the power to sentence

Mr. Crawford concurrently. See United States v. Crawford, No. 06-5203, 217

Fed. App’x 774, 776 (10th Cir. Feb. 21, 2007) (unpublished). We remanded with

instructions that the district court “clearly exercise its discretion in sentencing

Mr. Crawford.” Id.

      In the meantime the state court sentenced Mr. Crawford to seven years’

imprisonment, and ordered that the sentence run concurrently with his federal

sentence. At the resentencing hearing the district court stated that the concurrent-

sentence issue was now immaterial because Mr. Crawford was in federal custody

and the state court had already ordered concurrent sentences. It therefore

declined to rule on Mr. Crawford’s request. He appeals.

      Mr. Crawford argues on appeal that the district court must obey this court’s

mandate and decide whether to impose a concurrent sentence. But he fails to

explain how he would benefit from a concurrent sentence (or even how he would

be harmed if the district court ordered that his sentence be served consecutively).

Although he contends that the state court could at any time in the future change

its order and require instead that the state sentence run consecutively to the

                                          -2-
federal sentence, he provides no reason to believe that this is a real possibility,

nor does he explain how the federal sentence, even if it ordered concurrent

sentences, could prevent such an occurrence. When victory on appeal would have

no practical consequences, the case is moot. See United States v. Meyers, 200

F.3d 715, 718 (10th Cir. 2000) (“[W]hen the injury for which an appellant seeks

judicial relief disappears or is resolved extrajudicially prior to the appellate

court’s decision, the appellant can no longer satisfy the Article III case or

controversy jurisdictional requirement and the appeal is moot.”).

      We DISMISS the appeal as moot.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -3-